UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 ELHAM SATAKI,

    Plaintiff,

      v.                                                     Civil Action No. 10-534 (CKK)
 BROADCASTING BOARD OF
 GOVERNORS, et al.,

    Defendants.


                                  MEMORANDUM OPINION
                                      (July 7, 2010)

       Presently pending before the Court is Plaintiff’s pleading captioned “Plaintiff, Elham

Sataki’s Motion and Memorandum to Chief Judge and Judge Kollar-Kotelly to Reassign and

Remand Case, by Consent or Otherwise, to Prior Trial Judge Richard W. Roberts, or in the

Alternative, to Assign Sataki Cases to Another Trial Judge Through Random Assignment

System,” (hereinafter, “Pl.’s Mot. to Reassign”). See Docket No. [42]. As set forth therein,

Plaintiff requests that this Court, or alternatively, Chief Judge Royce C. Lamberth, reassign this

case, as well as a related civil action, Sataki v. Falahati, 10cv466 (CKK), to a different trial

judge. Defendants have filed an Opposition to Plaintiff’s Motion to Reassign. See Docket No.

[53]. Plaintiff declined to file a Reply. The Court has thoroughly considered Plaintiff’s Motion,

Defendants’ Opposition, the relevant case law and legal authority, and the record of this case as a

whole. For the reasons set forth below, the Court finds that Plaintiff has failed to identify any

legitimate grounds warranting reassignment of this case or the related civil action. Similarly, to

the extent Plaintiff’s Motion to Reassign may be construed as seeking recusal of this Court
pursuant to 28 U.S.C. §§ 455(a) & (b), the Court finds that recusal is neither warranted nor

required. Accordingly, the Court shall DENY Plaintiff’s [42] Motion to Reassign.

                                        BACKGROUND

       Plaintiff seeks reassignment of the above-captioned case and the related civil action,

Sataki v. Falahati, 10cv466 (CKK). Both actions stem from allegations that Plaintiff was

sexually harassed and assaulted by a co-worker at the Persian News Network and that her

employer, the Broadcasting Board of Governors (“BBG”), as well as several members and

employees of the BBG, unlawfully facilitated the alleged sexual harassment, actively attempted

to cover up the incidents of harassment, interfered with the investigation of her administrative

complaint, and retaliated against her for complaining about her co-worker’s harassing conduct as

well as for criticizing BBG’s management and mission.

       Plaintiff initially filed suit against her alleged harasser, Mehdi Falahati, on March 1,

2010, in the Superior Court of the District of Columbia. That case was subsequently removed to

the United States District Court for the District of Columbia on March 19, 2010, upon the

certification of Rudolph Contreras, Chief of the Civil Division, United States Attorney’s Office

for the District of Columbia, pursuant to 28 U.S.C. § 2679(d)(2), that Mr. Falahati was acting

within the scope of his employment when he allegedly engaged in the conduct complained of by

Plaintiff. See Sataki v. Falahati, Civ. Act. No. 10-466 (CKK), Notice of Removal, Docket No.

[1]. The action was then randomly assigned to the undersigned by the Calendar and Case

Management Committee (“Calendar Committee”). Plaintiff did not file any objection to the

Notice of Removal, and the case remains pending at this time. See Sataki v. Falahati, Civ. Act.

No. 10-466 (CKK).

                                                 2
       On April 2, 2010, Plaintiff filed the above-captioned lawsuit against BBG and several

members and employees of the BBG, both in their official as well as their individual capacities.

From the Court’s review of the docket in this case, Plaintiff initially filed a Notice of Related

case, indicating her belief that this action was related to Safavi v. BBG, Civil Action No. 08-

1225, then pending before Judge Ellen S. Huvelle. See Pl.’s Notice of Related Case, Docket No.

[2]. However, it appears that the case was deemed not to be a related action and was therefore

reassigned, at random and at the direction of the Calendar Committee, to Judge Richard W.

Roberts. See Reassignment of Civil Case, Docket No. [3]. On May 20, 2010, while the case

remained pending before Judge Roberts and before counsel for Defendants had yet entered an

appearance, Plaintiff filed a Motion for a Temporary Restraining Order and/or Preliminary

Injunction. Counsel for Defendants thereafter entered an appearance on May 21, 2010, and on

May 24, 2010, prior to resolution of Plaintiff’s Motion for a Temporary Restraining Order and/or

Preliminary Injunction, filed a [10] Notice of Related Case, advising Judge Roberts that this

action was related to Sataki v. Falahati, Civ. Act. No. 10-466 (CKK). Plaintiff did not file an

objection to the Notice of Related Case. Accordingly, the above-captioned case was reassigned

to this judge by the Calendar Committee on May 25, 2010. See Docket No. [29] (Reassignment

of Civil Case).

       By Memorandum Opinion and Order dated June 1, 2010, this Court denied Plaintiff’s

request for a temporary restraining order. See Sataki v. BBG, __ F. Supp. 2d __, 2010 WL
2195799 (D.D.C. June 1, 2010). Plaintiff’s request for a preliminary injunction was held in

abeyance and currently remains pending. See id. Plaintiff filed her now-pending Motion to

Reassign on June 9, 2010. See Docket No. [42]. Defendants filed their Opposition to Plaintiff’s

                                                  3
Motion to Reassign on June 25, 2010. See Docket No. [53]. Plaintiff declined to file a Reply.

As such, Plaintiff’s Motion is fully ripe and ready for the Court’s resolution.

                          LEGAL STANDARDS AND DISCUSSION

       A.      Plaintiff’s Civil Actions were Properly Assigned to this Court, and Plaintiff has
               not Demonstrated that Reassignment Pursuant to LCvR 40.6(a) is Appropriate

       Both the above-captioned action and the related civil action, Sataki v. Falahati, were

properly assigned to this Court by the Calendar Committee. First, with respect to Plaintiff’s

initial lawsuit filed against Mr. Falahati, the case was randomly assigned to this Court by the

Calendar Committee in compliance with the procedures set forth in the Local Civil Rules of this

Court. Second, with respect to the above-captioned case, it was appropriately reassigned to this

Court as a related civil action pursuant to LCvR 40.5(a)(3) (providing that civil actions are

deemed related “when the earliest [action] is still pending on the merits in the District Court”

and, inter alia, the cases “involve common issues of fact” or “grow out of the same

event or transaction”). Plaintiff did not object to the designation of this case as a related case, as

permitted by LCvR 40.5(c)(3). Nor does she now argue that the case was improperly designated

as a related case, see generally Pl.’s Mot., and with good reason, as the civil actions clearly

involve common issues of fact relating to Plaintiff’s allegations of sexual harassment and arise

out of the same event, namely, Mr. Falahati’s alleged harassment of Plaintiff and the Defendants’

response thereto.

       Receiving no objection from Plaintiff, Judge Roberts subsequently transferred the case to

the Calendar Committee for reassignment to this Court, which had been previously assigned the

earlier-filed case. See LCvR 40.5(c)(2) (“Where the existence of related cases in this court is



                                                  4
revealed after the cases are assigned, the judge having the later-numbered case may transfer that

case to the Calendar and Case Management Committee for reassignment to the judge having the

earlier case.”). Finding that “good cause exists for the transfer,” the Calendar Committee then

assigned the case to this Court pursuant to Local Civil Rule 40.5(c)(2). Plaintiff did not object to

reassignment of this case nor does she now argue that reassignment of this case was not done in

compliance with the Local Rules. It is therefore undisputed that both civil actions were properly

assigned to this Court by the Calendar Committee. As such, the Court finds no reason to

reassign this case, by consent or otherwise, pursuant to Local Civil Rule 40.6(a).

       B.      To the Extent Plaintiff’s Motion May be Construed as a Motion for Recusal
               Pursuant to 28 U.S.C. § 455(a), the Court Finds that Recusal is Neither Required
               nor Warranted

       As noted above, Plaintiff’s Motion to Reassign is explicitly framed as a motion for

reassignment of this case pursuant to Local Civil Rule 40.6. See Pl.’s Mot. at 5-6. As

Defendants note, however, Plaintiff’s Motion may also be construed as seeking recusal of this

Court pursuant to 28 U.S.C. § 455. Specifically, Plaintiff’s Motion appears to suggest that

recusal is appropriate under section 455(a), which provides that a federal judge shall disqualify

herself “in any proceeding in which h[er] impartiality might reasonably be questioned,” and/or

section 455(b), which provides that a federal judge shall also disqualify herself where, inter alia,

she “has a personal bias or prejudice concerning a party.” Because section 455 “imposes a duty

directly upon the judge to evaluate [her] own conduct,” United States v. Heldt, 668 F.2d 1238,

1271 (D.C. Cir. 1981), the Court shall briefly address whether recusal is warranted in this case,

notwithstanding the ambiguity in Plaintiff’s present motion.

       The standard for recusal under 455(a) is an “objective” one: “Recusal is required when ‘a

                                                 5
reasonable and informed observer would question the judge’s impartiality.’” S.E.C. v. Loving

Spirit Found. Inc., 392 F.3d 486, 493 (D.C. Cir. 2004) (quoting United States v. Microsoft

Corp., 253 F.3d 34, 114 (D.C. Cir. 2001), cert. denied, 534 U.S. 952 (2001)). Under section

455(b)(1), bias or prejudice “must stem from an extrajudicial source and result in an opinion on

the merits on some basis other than what the judge learned from h[er] participation in the case.”

United States v. Grinnell Corp., 384 U.S. 563, 583 (1966). The Court finds that recusal is

neither warranted nor appropriate under either section.

       First, Plaintiff appears to indicate that recusal is necessary based upon this Court’s

judicial decisions — both in the above-captioned case as well as in two unrelated civil actions in

which Plaintiff’s counsel was or is involved, specifically, Tooley v. Bush, Civ. Act. No. 06-306

(CKK) and Klayman v. Judicial Watch, Civ. Act. No. 06-670 (CKK). See Pl.’s Mot. at 2-5. It is

well established, however, that “judicial rulings alone almost never constitute a valid basis for a

bias or partiality motion.” Liteky v. United States, 510 U.S. 540, 555 (1994). As the Supreme

Court has observed, judicial rulings by themselves “cannot possibly show reliance upon an

extrajudicial source; and can only in the rarest circumstances evidence the degree of favoritism or

antagonism required . . . when no extrajudicial source is involved.” Id. Dissatisfaction with a

court’s rulings “almost invariably” provides a proper ground for appeal — not for recusal. Id. In

addition, “opinions formed by the judge on the basis of facts introduced or events occurring in

the course of the current proceedings . . . do not constitute a basis for a bias or partiality motion

unless they display a deep-seated favoritism or antagonism that would make fair judgment

impossible.” Id. Thus, to the extent Plaintiff merely complains that the Court has ruled

unfavorably against her counsel in prior judicial decisions, without identifying any improper

                                                   6
reliance by the Court on extrajudicial facts or evidence, such complaints are not proper grounds

for recusal.

        Review of the decisions identified by Plaintiff confirms that any claims of bias, actual or

otherwise, based on these decisions is wholly without merit. Plaintiff complains that this Court

previously dismissed the complaint in Tooley v. Bush, in which Plaintiff’s present counsel also

served as counsel of record for the plaintiff. Pl.’s Mot. at 2. Plaintiff contends that this Court

improperly “dismissed a colorable lawsuit . . . based, obviously in part, on extrajudicial reports

not in the court record.” Id. Plaintiff, however, does not specifically identify what purported

“extrajudicial reports” the Court allegedly relied on in that case nor does review of the Court’s

opinion in Tooley support Plaintiff’s claim that the decision was based, in part, on alleged

extrajudicial reports. Indeed, the Court’s decision dismissing the complaint in Tooley was

ultimately affirmed by the D.C. Circuit, which held that “the allegations of Tooley’s complaint

constitute the sort of patently insubstantial claims” warranting dismissal. Tooley v. Napolitano,

586 F.3d 1006, 1010 (D.C. Cir. 2009). The D.C. Circuit therefore held that this Court “was

correct in its judgment of dismissal.” Id.

        Similarly, Plaintiff complains about this Court’s decisions in the civil action, Klayman v.

Judicial Watch, to which Plaintiff’s present counsel is a party. See Pl.’s Mot. at 3-4. The Court

has previously addressed counsel’s complaints regarding the Court’s judicial decisions in that

case and has found them to be wholly without merit and insufficient to either warrant or require

recusal. See Klayman v. Judicial Watch, Inc., 628 F. Supp. 2d 98 (D.D.C. 2009). Plaintiff offers

no reason why the Court should reconsider its conclusion that its judicial decisions in that case

do not support a finding of bias, actual or otherwise, and the Court itself can divine none.

                                                  7
       Plaintiff also appears to complain that the Court’s decisions in the above-captioned case

support a finding of bias because the decisions have been unfavorable to her. See Pl.’s Mot. at 4-

5. This argument is also without merit. While Plaintiff may displeased with the Court’s rulings,

that alone does not provide a proper ground for recusal. Liteky, 510 U.S. at 555. “[I]f

disqualification were required ‘merely as a result of counsel’s disagreement with judicial

conclusions reached in the course of litigation, the judicial system would grind to a halt.” Loving

Spirit, 392 F.3d at 494 (quoting Barnett v. City of Chicago, 952 F. Supp. 1265, 1269 (N.D. Ill.

1998)). Accordingly, the Court finds that neither its rulings in this case or in the two unrelated

matters identified by Plaintiff “constitute a valid basis for a bias or partiality motion.” Liteky,
510 U.S. at 555.

       Second, Plaintiff suggests that recusal is necessary because the undersigned was

nominated to the Federal Bench by a Democratic administration. Pl.’s Mot. at 3. However, the

case law is clear that recusal is not warranted in this circumstance. See Karim-Panahi v. U.S.

Congress, No. 03-5186, 2004 WL 1588167, *4 (D.C. Cir. Jul. 14, 2004) (affirming lower court’s

denial of motion for recusal based on allegations that the judge was “biased because of her

‘political-religious connections’ and her alleged loyalty to those who selected, confirmed and

appointed her”); see also MacDraw, Inc. v. CIT Grp. Equip. Fin., Inc., 138 F.3d 33, 38 (2d Cir.

1998), cert. denied, 525 U.S. 874 (1998) (plaintiff’s1 allegation that “a judge is not impartial

solely because an attorney is embroiled in a controversy with the administration that appointed

the judge” is insufficient grounds for recusal). As the Second Circuit has persuasively stated,


       1
      The Court notes that Plaintiff’s counsel was also counsel of record for the plaintiff in the
MacDraw litigation. See MacDraw, 138 F.3d at 35.

                                                  8
       Judges generally have political backgrounds to one degree or another but must be
       presumed, absent more, to be impartial. At least in the federal system, judges
       separate themselves from politics when going on the bench, and their life tenure
       reduces any felt reliance on political patrons. Indeed, a suggestion of partiality based
       on the appointing administration may often be a double-edged sword. If a
       Democratic appointee’s impartiality toward lawyers publicly identified as active
       Republicans may be questioned, a Republican appointee’s impartiality toward
       lawyers’ adversaries might similarly be questioned on the ground that a Republican
       judge might favor the Republican lawyers.

MacDraw, 138 F.3d at 38. Indeed, courts have held that recusal is not warranted even when the

President responsible for nominating the judge is actually a party to the litigation. See, e.g., In re

Executive Office of President, 215 F.3d 25, 25 (D.C. Cir. 2000) (“Hearing a case involving the

conduct of the President who appointed me will not create in reasonable minds, with knowledge

of all relevant circumstances that a reasonable inquiry would disclose, a perception that [my]

ability to carry out judicial responsibilities with integrity, impartiality, and competence [would

be] impaired.”) (internal citation and quotation marks omitted). Cf. Reddy v. O’Connor, 520 F.

Supp. 2d 124, 128 (D.D.C. 2007) (Bates, J.) (in case involving Chief Justice John Roberts,

concluding that “no reasonable and informed observer would question the impartiality of the

undersigned based on the Chief Justice’s appointment of the undersigned [Judge John D. Bates]

to the [Foreign Intelligence Surveillance Court].”). Accordingly, Plaintiff’s unfounded

allegations of political bias do not warrant or require recusal in the instant case.

       The Court therefore concludes that recusal is neither warranted nor required, whether

Plaintiff’s claims of bias are examined singly or as a whole. Plaintiff’s allegation that recusal is

warranted or that an appearance of bias against her has been created completely lack merit.

Moreover, the Court is satisfied, upon its own independent review of the record, that no

reasonable and informed observer would question this Court’s impartiality. To the extent

                                                  9
Plaintiff’s Motion to Reassign may therefore be construed as seeking recusal of the undersigned

judge pursuant to 28 U.S.C. §§ 455(a) & (b), the motion is therefore denied.

       Finally, as noted above, Plaintiff’s Motion to Reassign, as drafted by counsel, is directed

not only to this Court, but as well to Chief Judge Royce C. Lamberth in his capacity as Chief

Judge for the United States District Court for the District of Columbia. The undersigned has

alerted Chief Judge Lamberth to Plaintiff’s Motion to Reassign and has been advised that Chief

Judge Lamberth shall address Plaintiff’s Motion, to the extent it is directed at him in his capacity

as Chief Judge, by separate response.

                                         CONCLUSION

       For the reasons set forth above, the Court shall DENY Plaintiff’s [42] Motion to

Reassign. An appropriate Order accompanies this Memorandum Opinion.

Date: July 7, 2010

                                                      /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                 10